DETAILED ACTION
This action is made FINAL in response to the amendments filed on 1/08/2021.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 6 - 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yahil et al (US 6,993,204) in view of Kato et al (US 2015/0278634) and in further view of HAN et al (US 2010/0201865).
As to claim 1, Yahil et al teaches a method for image data processing, comprising: 
extracting (column 6, lines 25 -50...data D are convolved in parallel with a plurality of different Pixon.TM. kernels K.sub.1 through K.sub.n in steps 30, 32, 34, i.e., D.sub.j=K.sub.j[circle around (x)]D, (2) where [circle around (x)] is the convolution operator. (It should be noted that three different convolution operations are shown solely for ease of illustration, and that the number of different kernels and corresponding convolution operations is not intended to be limited to three.) Parallel processing of the input data with the different Pixon.TM. kernels can be performed in software or by the use of hardware that includes a plurality of DSPs (digital signal processors), FPGAs (field programmable gate arrays), or other hardware, which are either stand-alone or operate under microprocessor control. The choice of kernel used for smoothing at each location, e.g., kernel size and shape, is made by testing the change in data D, which in this case is the image model convolved with the PRF, brought about by smoothing with a given kernel j among the different kernels K.sub.1 through K.sub.n. In other words, the choice of kernel is made by estimating how much the goodness of fit changes when the data D is smoothed by a given kernel j) a plurality of convolution filters (column 3, lines 60 – 65...smoothing of the data comprises small kernel convolutions with Pixon.TM. elements. The choice of Pixon.TM. kernel used for smoothing at each location, e.g., kernel size and shape, is made by testing the change in data brought about by smoothing with a plurality of different kernels K.sub.1 through K.sub.n) from a deconvolution filter (column 3, lines 45 – 55... Deblurring is performed using methods known in the art, for example, Wiener filter Fourier deconvolution ("Wiener deconvolution ")):
utilizing one or more processing elements (column 6, lines 35 – 50...parallel processing of the input data with the different Pixon.TM. kernels can be performed in software or by the use of hardware that includes a plurality of DSPs (digital signal processors), FPGAs (field programmable gate arrays), or other hardware, which are either stand-alone or operate under microprocessor control) to perform convolution on deconvolution input data using the plurality of convolution filters to generate convolution results (column 3, lines 45 – 65... input data in the form of a video signal comprising a data frame with a plurality of pixel values within a pixel array is input into a system processor that runs software to perform operations for deblurring and smoothing. Deblurring is performed using methods known in the art, for example, Wiener filter Fourier deconvolution ("Wiener deconvolution ") or other fast Fourier transform ("FFT") methods, such as convolution with an inverse PRF, or inverse PRF kernel convolution by direct summation. Indirect methods such as non-negative least squares modeling and other maximum likelihood ("ML") methods can also be used. The functional form of the deconvolution kernels is preferably selectable by a system user to optimize deblurring and minimize noise. Smoothing of the data comprises small kernel convolutions with Pixon.TM. elements. The choice of Pixon.TM. kernel used for smoothing at each location, e.g., kernel size and shape, is made by testing the change in data brought about by smoothing with a plurality of different kernels K.sub.1 through K.sub.n):
and interlacing (figures 5a – 5e ; column 9, lines 44 – 48...the signals are interlaced 92 prior to output 95) the convolution results to produce deconvolution output data (column 4, lines 5 – 10...once the smoothed data are assembled, they are deconvolved to form the reconstructed image. The reconstructed image is then output to a video display device).
Yahil et al fails to explicitly show/teach that the image data processing comprises implementing a convolutional neural network (CNN) accelerator on a target.
However, Kato et al teaches an image data processing method comprising  implementing a convolutional neural network (CNN) (paragraph [0085]...CNNs (Convolutional Neural Networks)) accelerator (paragraph [0007]... accelerator hardware) on a target (paragraph [0090]...target layer). 
	Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Yahil et al’s, image data processing to comprise implementing a convolutional neural network (CNN) accelerator on a target, as in Kato et al, for the purpose of providing a technique for more simply implementing projection processing at higher speeds.
	Yahil et al and Kato et al both fail to explicitly show/teach determining whether a deconvolution operation is to be performed. 
However, HAN et al teaches determining whether a deconvolution operation is to be performed (paragraph [0008]...processing the convolution image using a deconvolution method corresponding to the selected coded pattern from among a plurality of deconvolution methods respectively corresponding to the plurality of coded patterns ; paragraph [0037]... in order to start an image capturing (imaging) operation, a coded aperture filter having an appropriate aperture degree which corresponds to a brightness of the subject or peripheral illumination is selected (operation S22). After selecting the appropriate coded aperture filter, a shutter of the imaging apparatus is operated to obtain a convolution image (data) from the light receiving device (operation S23). The depth information and/or the focus information of the subject are obtained from the convolution image through the above described process (operation S24). Then, the deconvolution process which includes the deblurring process, in which blur of the convolution image is removed using the depth information and the focus information, is performed to obtain a deconvolution image (operation S25), and then the process ends (operation S26)).
	Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Yahil et al to determine whether a deconvolution operation is to be performed, as in HAN et al, for the purpose of obtaining images of high image quality and in a large range of brightness variation.

As to claim 2, modified Yahil et al teaches the method, further comprising: utilizing the one or more processing elements (column 6, lines 35 – 50...parallel processing of the input data with the different Pixon.TM. kernels can be performed in software or by the use of hardware that includes a plurality of DSPs (digital signal processors), FPGAs (field programmable gate arrays), or other hardware, which are either stand-alone or operate under microprocessor control) to perform deconvolution (column 6, lines 35 – 50...parallel processing of the input data with the different Pixon.TM. kernels can be performed in software or by the use of hardware that includes a plurality of DSPs (digital signal processors), FPGAs (field programmable gate arrays), or other hardware, which are either stand-alone or operate under microprocessor control ; column 4, lines 5 – 10...once the smoothed data are assembled, they are deconvolved to form the reconstructed image. The reconstructed image is then output to a video display device)). 


As to claim 6, modified Yahil et al teaches the method, wherein the modifying generating (column 2, lines 60 -65..generating an estimated image model)  the plurality of convolution filters (column 3, lines 60 – 65...smoothing of the data comprises small kernel convolutions with Pixon.TM. elements. The choice of Pixon.TM. kernel used for smoothing at each location, e.g., kernel size and shape, is made by testing the change in data brought about by smoothing with a plurality of different kernels K.sub.1 through K.sub.n) from the deconvolution filter (column 3, lines 45 – 55... Deblurring is performed using methods known in the art, for example, Wiener filter Fourier deconvolution ("Wiener deconvolution ")) is performed during runtime (Kato et al paragraph [0006]....the time taken to transfer the base vectors stored in the external memory 206 may exceed a processing time ; ) of the CNN accelerator (Kato et al paragraph [0007]... accelerator hardware) by transformation elements (Kato et al paragraph [0006]... inner product operation processing unit 203 transforms a feature vector; paragraph [0089]... nonlinearly transforming) residing on the CNN accelerator.

As to claim 7, modified Yahil et al teaches the method, wherein the modifying generating (column 2, lines 60 -65..generating an estimated image model)  the plurality of convolution filters (column 3, lines 60 – 65...smoothing of the data comprises small kernel convolutions with Pixon.TM. elements. The choice of Pixon.TM. kernel used for smoothing at each location, e.g., kernel size and shape, is made by testing the change in data brought about by smoothing with a plurality of different kernels K.sub.1 through K.sub.n) from the deconvolution filter (column 3, lines 45 – 55... Deblurring is performed using methods known in the art, for example, Wiener filter Fourier deconvolution ("Wiener deconvolution ")) is performed prior to runtime (Kato et al paragraph [0095].... the filter operation of the convolution filter 1108c is executed for the reference image region (feature) 1105c of the previous layer at timings of 1301c to 1305c) of the CNN accelerator (Kato et al paragraph [0007]... accelerator hardware) by transformation elements (Kato et al paragraph [0006]... inner product operation processing unit 203 transforms a feature vector; paragraph [0089]... nonlinearly transforming) residing on the CNN accelerator.

As to claim 8, modified Yahil et al teaches the method, wherein the one or more processing elements (column 6, lines 35 – 50...parallel processing of the input data with the different Pixon.TM. kernels can be performed in software or by the use of hardware that includes a plurality of DSPs (digital signal processors), FPGAs (field programmable gate arrays), or other hardware, which are either stand-alone or operate under microprocessor control) performs convolution (column 3, lines 60 – 65...smoothing of the data comprises small kernel convolutions with Pixon.TM. elements. The choice of Pixon.TM. kernel used for smoothing at each location, e.g., kernel size and shape, is made by testing the change in data brought about by smoothing with a plurality of different kernels K.sub.1 through K.sub.n), deconvolution (column 3, lines 45 – 55... Deblurring is performed using methods known in the art, for example, Wiener filter Fourier deconvolution ("Wiener deconvolution ")), and backward propagation convolution (Kato et al paragraph [0098]... the information processing apparatus (CNN circuit) targets image data. The present invention, however, is not limited to this, and various data such as voice data, text information, and time-series signal data from which a feature vector can be extracted can be targeted) at different instances of time (column 2, line 65 – column 3, line 15.. input data comprising a video signal is processed using a combination of conventional image processing methods to deblur, or sharpen, the image and convolution with Pixon.TM. kernels for smoothing. The image processing and smoothing operations may be performed as four steps comprising generating an estimated image model based on the input data, where the input data comprises a plurality of image grid points, calculating a Pixon.TM. map to determine the degree of smoothing to be applied in each location within the image, deconvolving the input data, and smoothing the data with a spatially-variable smoothing kernel function according to the Pixon.TM. map to generate an output image. The order of the last two steps can be varied. For example, the (deblurred) image produced by the image processing operation can be smoothed according to the Pixon.TM. map. Alternatively, the smoothed image produced by using the Pixon.TM. map can be deblurred by the image processing operation).

As to claim 9, Kato et al teaches the method, wherein each of the processing elements comprises:
a cache (paragraph [0094],..feature plane data holding memory 1202 is a memory for storing feature planes 1103a to 1103c, 1107a, 1107b, and 1111 obtained by nonlinear convolution operations. A seed memory 1205 stores a random number seed group and bias terms for generating base vectors corresponding to the filter coefficients of the convolution operations based on random numbers. The seed memory 1205 is implemented by a ROM, a high-speed SRAM, or the like. If the seed memory 1205 is implemented by an SRAM, random number seeds stored in a storage unit (not shown) are transferred in advance via a data bus for each layer process);
a computation unit (paragraph [0041]...multipliers 502a to 502c) that performs dot product operations (paragraph [0064],..base vectors to the inner product operation processing unit 103); and
an accumulation unit (paragraph [0041]...accumulators 503a to 503cparallelly operate, and each accumulator obtains the sum of the multiplication results obtained by corresponding one of the multipliers 502a to 502c.; paragraph [0087]... (the accumulated sum of convolution operations and nonlinear processing)).
It would have been obvious for each of the processing elements to comprise: a cache; a computation unit that performs dot product operations; and an accumulation unit, for the same reasons as above. 





Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yahil et al (US 6,993,204) in view of Kato et al (US 2015/0278634) and HAN et al (US 2010/0201865) and in further view of Miller (US 6,466,961).
As to claim 3, Yahil et al teaches the method of claim, generating (column 2, lines 60 -65..generating an estimated image model)  the plurality of convolution filters (column 3, lines 60 – 65...smoothing of the data comprises small kernel convolutions with Pixon.TM. elements. The choice of Pixon.TM. kernel used for smoothing at each location, e.g., kernel size and shape, is made by testing the change in data brought about by smoothing with a plurality of different kernels K.sub.1 through K.sub.n) from the deconvolution filter (column 3, lines 45 – 55... Deblurring is performed using methods known in the art, for example, Wiener filter Fourier deconvolution ("Wiener deconvolution ")) comprises extracting smaller convolution filters from the deconvolution filter based on stride (column 3, lines 30 – 35...calculation of the Pixon.TM. map is achieved by selecting the broadest Pixon.TM. elements required to fit the data. Using a plurality of different size Pixon.TM. kernels, the image model is simultaneously convolved with each different Pixon.TM. kernel and the PRF.  ; column 3, lines 60 – 65...smoothing of the data comprises small kernel convolutions with Pixon.TM. elements. The choice of Pixon.TM. kernel used for smoothing at each location, e.g., kernel size and shape, is made by testing the change in data brought about by smoothing with a plurality of different kernels K.sub.1 through K.sub.n.);
Yahil et al, Kato et al, and HAN et al all fails to explicitly show/teach reflecting each of the smaller convolution filters along x and y axes.
However, Miller teaches reflecting each of the smaller convolution filters along x and y axes (column 11, lines 30 – 50...the underlying concept here is to scan the image over the detectors, weighting different parts of the scan differently in averaging the resulting output from the detectors. This implements a convolution of the image with a kernel, a basic and important class of image processing applications. The method is illustrated in FIG. 9. This figure illustrates an object 200 being imaged onto a detector plane 202 by a lens 204 after reflection from a mirror 206. Mirror 206 in this example is scanned in one direction by rotation or oscillation about an axis A perpendicular to the page. The image therefore moves on detector plane 202. Hence the particular picture element or pixel (not shown) being viewed by a given detector element in detector plane 202 varies as mirror 206 rotates to different pixel angles. By multiplying the output of the detector by a reference signal as different pixels are scanned across the detector and averaging or integrating the result, one performs a convolution of the image with a kernel that is represented by the values of the reference signal).
	Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Yahil et al, to have reflecting each of the smaller convolution filters along x and y axes, as in  Miller, for the purpose of providing efficient adaptive spectral sensing. 


Response to Arguments
Applicant's arguments filed 1/08/2021 have been fully considered but they are not persuasive. 
Yahil et al and Kato et al both fail to explicitly show/teach determining whether a deconvolution operation is to be performed. 
However, HAN et al teaches determining whether a deconvolution operation is to be performed (paragraph [0008]...processing the convolution image using a deconvolution method corresponding to the selected coded pattern from among a plurality of deconvolution methods respectively corresponding to the plurality of coded patterns ; paragraph [0037]... in order to start an image capturing (imaging) operation, a coded aperture filter having an appropriate aperture degree which corresponds to a brightness of the subject or peripheral illumination is selected (operation S22). After selecting the appropriate coded aperture filter, a shutter of the imaging apparatus is operated to obtain a convolution image (data) from the light receiving device (operation S23). The depth information and/or the focus information of the subject are obtained from the convolution image through the above described process (operation S24). Then, the deconvolution process which includes the deblurring process, in which blur of the convolution image is removed using the depth information and the focus information, is performed to obtain a deconvolution image (operation S25), and then the process ends (operation S26)).
Therefore, Yahil et al in view of Kato et al and in further view of HAN et al shows all the limitations as claimed. 

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10 - 20 allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/BRANDON S COLE/Primary Examiner, Art Unit 2122